Citation Nr: 1135815	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-25 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to an initial rating in excess of 10 percent for an adjustment disorder with anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to service connection for a low back disability and granted service connection for an adjustment disorder with anxiety and assigned a 10 percent rating for this disability. 

The Board notes that service connection for a low back disability (characterized at the time as a thoracic strain with degenerative changes) was previously denied in an April 2000 rating decision which the Veteran did not appeal.  Consequently, the decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  However, this claim is properly characterized as one for service connection on the merits rather than a petition to reopen the previously denied claim.  In this regard, at the time of the April 2000 rating decision, the Veteran's service treatment records were not in the claims file and were not considered by the RO.  Indeed, the Veteran's service treatment records were not requested and obtained until the present claim.   Under 38 C.F.R. § 3.156(c) (2010), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award based in whole or in part on the service treatment records will be effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later.  Id.  Because the Veteran's service treatment records were not associated with the file until after the April 2000 decision was rendered, and because there is no indication that they were not available at the time, the Veteran's service connection claim for a low back disability must be reconsidered on a de novo basis.  See id.

The Veteran testified at a May 2011 Board hearing before the undersigned, which was held at the St. Petersburg RO.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a low back disability and a rating in excess of 10 percent for his service-connected adjustment disorder with anxiety.  For the following reasons, the Board finds that remand is warranted for further development before these claims can be properly adjudicated. 

With regard to the service connection claim for a low back disability, the Veteran stated that he was treated at the Beale Air Force Base Hospital for a low back injury shortly before discharge.  He stated that x-ray studies were performed at this time.  The Board notes that private treatment records dated in 1996, 1999, and 2000 show significant post-service injuries to the low back.  However, the Veteran has argued that his in-service injury predisposed his back to these later injuries.  Supporting the Veteran's contention that he injured his back in service is an August 1983 separation examination which shows a report of recurrent back pain.  Although the Veteran's service treatment records were requested and obtained, records from his alleged hospitalization are not in the file.  Accordingly, on remand, clinical in-patient records from the Beale Air Force Base Hospital should be requested as they could potentially help support the Veteran's claim if they are obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

Further, the Veteran stated at the May 2011 Board hearing that he first received treatment for his back problems in 1985 in connection with his job at the time.  On remand, a letter should be sent to the Veteran requesting him to submit private treatment records from this time period pertaining to his back or to authorize VA to request these records on his behalf.  Authorized release forms should be enclosed with the letter for this purpose. 

Finally, at the May 2011 Board hearing the Veteran stated that he was receiving treatment at VA.  The Veteran's VA treatment records are not in the file.  On remand, his VA treatment records should be obtained.  See 38 C.F.R. § 3.159(c)(2)(3) (2010); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

With regard to the Veteran's appeal of the 10 percent evaluation of his adjustment disorder with anxiety, the Veteran stated at the May 2011 Board hearing that he was receiving psychiatric treatment at VA.  As noted above, the Veteran's VA treatment records are not in the file and must be obtained on remand.  See id.

Further, the Veteran's adjustment disorder was last examined by VA in January 2008.  This examination is now over three years old and the Veteran alleged more serious symptoms in his June 2009 substantive appeal (VA Form 9) and at the May 2011 hearing, including attacks of paranoia and a recent job demotion related to his symptoms.  Accordingly, a new VA examination should be performed to assess the current level of severity of the Veteran's adjustment disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159; 3.327 (2010); Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The examiner's clinical findings should be correlated with the findings in the January 2008 VA examination.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's in-patient clinical service records from the Beale Air Force Base Hospital should be requested. 

If the agency of original jurisdiction (AOJ) is unable to obtain these records after making as many requests as are necessary, and concludes that they do not exist or that further efforts to obtain them would be futile, the AOJ should make a formal finding of unavailability.  A copy of the formal finding should be associated with the claims file. 

The AOJ must also notify the Veteran that it was unable to obtain the Beale Air Force Base Hospital record.  The notice should:  (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2. The Veteran's VA treatment records pertaining to his adjustment disorder with anxiety and low back disability should be obtained and associated with the file.  If the AOJ is unable to obtain these records after making as many requests as are necessary, the Veteran should be notified of this fact in accordance with the instructions set forth in the previous paragraph. 

3. The Veteran should be sent a letter requesting him to identify any treatment records for his back in the 1980's.  He should be requested to fill out enclosed authorized release forms to enable VA to request these records on his behalf or to submit them himself. 

4. The Veteran should be scheduled for a VA psychiatric examination to assess the current level of severity of his service-connected adjustment disorder with anxiety.  The entire claims file and a copy of this REMAND must be provided to the examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed. 

After reviewing the claims file and examining the Veteran, the examiner should identify the nature, frequency, and severity of the Veteran's symptoms and any resulting functional impairment.  The examiner should especially discuss their impact on the Veteran's occupational functioning.  In addition, the examiner should provide a global assessment of functioning (GAF) score with an explanation of the significance of the score assigned as it pertains to the Veteran's adjustment disorder.  The examiner's clinical findings should be correlated with the findings in the January 2008 VA examination as relevant. 

5. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


